Citation Nr: 1040903	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as due to herbicide 
exposure and/or as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as due to herbicide 
exposure and/or as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as due to herbicide 
exposure and/or as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as due to herbicide 
exposure and/or as secondary to diabetes mellitus type II.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to 
January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, denied the 
Veteran's claims.  Such decision also proposed to reduce the 
evaluation of the Veteran's service-connected bilateral hearing 
loss from 40 percent disabling to 20 percent disabling.  The 
Veteran filed a notice of disagreement with such decision in July 
2007.  

In December 2007, the RO reduced the evaluation of the Veteran's 
hearing loss to 20 percent disabling effective March 1, 2007.  
The Veteran filed a notice of disagreement with this decision in 
January 2008.  The RO issued a statement of the case with respect 
to the Veteran's claims in April 2008 and the Veteran filed his 
substantive appeal in May 2008.  In February 2009, the RO 
restored the 40 percent evaluation for the Veteran's bilateral 
hearing loss effective March 1, 2007.  Therefore, this issue is 
no longer on appeal.

The Board observes that the Veteran originally requested a 
hearing before a Decision Review Officer (DRO) at the RO; 
however, in May 2009, he indicated that he no longer desired such 
a hearing and requested that his file be sent to the Board.  
Therefore, the Board finds that the Veteran's request for a DRO 
hearing to be withdrawn.

In the June 2010 Informal Hearing Presentation, the 
Veteran's representative raised the issue of entitlement 
to service connection for a heart condition, to include 
coronary artery disease and ischemic heart disease, 
including as due to Agent Orange exposure.  This issue not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and is therefore is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The preponderance of the evidence does not demonstrate that 
the Veteran has a current diagnosis of diabetes mellitus type II.

3.  The preponderance of the evidence does not demonstrate that 
the Veteran has a current diagnosis of peripheral neuropathy of 
the bilateral upper and/or lower extremities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

2.  Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by the Veteran's active duty military 
service, may not be presumed to have been incurred in or 
aggravated by such service, and is not proximately due to or the 
result of a service-connected disability .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006), 
(2010).

3.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by the Veteran's active duty military 
service, may not be presumed to have been incurred in or 
aggravated by such service, and is not proximately due to or the 
result of a service-connected disability .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006), 
(2010).

4.  Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by the Veteran's active duty military 
service, may not be presumed to have been incurred in or 
aggravated by such service, and is not proximately due to or the 
result of a service-connected disability .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006), 
(2010).

5.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the Veteran's active duty military 
service, may not be presumed to have been incurred in or 
aggravated by such service, and is not proximately due to or the 
result of a service-connected disability .  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006), 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a December 2006 
letter, sent prior to the initial unfavorable AOJ decision issued 
in June 2007, as well as a December 2007 letter, advised the 
Veteran of the evidence and information necessary to substantiate 
his service connection claims, to include as due to herbicide 
exposure, as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, such 
letters informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   The Board notes, however, that the December 2006 and 
December 2007 letters did not advised the Veteran as to the 
evidence and information necessary to substantiate his claims of 
entitlement to peripheral neuropathy of the bilateral upper and 
lower extremities as secondary to diabetes mellitus; however, as 
service connection is herein denied for diabetes mellitus, the 
Veteran's secondary claim must be denied as a matter of law.  
Therefore, there is no prejudice to the Veteran in the Board 
proceeding with his claims at this time. 

While the December 2007 letter issued after the initial June 2007 
rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the December 2007 letter 
issued, the Veteran's claims were readjudicated in the April 2008 
statement of the case and the February 2008 supplemental 
statement of the case.  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
records as well as private and VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records that he wishes to be considered 
in his appeal.  In this regard, the Board notes that the Veteran 
requested disability benefits from the Social Security 
Administration in 2008.  A response from the Social Security 
Administration dated in July 2008 found that the Veteran did not 
qualify for Social Security Administration disability benefits, 
but was rather entitled to monthly retirement benefits.  
Therefore, there is no duty to obtain such records as they are 
irrelevant to the claims decided herein.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran was provided with a VA examination in 
January 2009 in order to adjudicate his service connection 
claims.  In this regard, the Board observes that the Veteran's 
representative has argued that such is inadequate in her June 
2010 Informal Hearing Presentation in that she claims that the 
examiner did not discuss the documentation of diagnosed diabetes 
and high glucose readings, i.e., in excess of 150.  However, the 
Board observes that the examiner reviewed the full claims file, 
which contains the Veteran's private treatment records noting 
glucose levels ranging from 96 to 177 mg/dL and Dr. Gaylord's 
June 2008 statement indicating that the Veteran has diabetes, in 
connection with the examination.  Moreover, the examiner noted 
that self monitoring blood glucose ranged from the 140s to the 
170s and that, per the Veteran's physician, the Veteran's blood 
sugar was noted to run between 111 and 118 at home.  Therefore, 
as the examiner took all the evidence into consideration, the 
Board finds the examination to be adequate to adjudicate the 
Veteran's claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Service Connection Claims

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including diabetes 
mellitus, when the disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

Additionally, certain disorders associated with herbicide agent 
(Agent Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree within a 
specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a 
Veteran was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for diabetes mellitus type II and peripheral neuropathy of the 
upper and lower extremities, including as due to exposure to 
herbicide agents.   

The Veteran's service treatment records are silent for complaints 
of or treatment for diabetes mellitus or peripheral neuropathy in 
service.  There is also no evidence that the Veteran had these 
conditions within one year of service.  

After service, the Veteran states that his private physician 
diagnosed him has having diabetes mellitus in 2006.  A June 2008 
statement from Dr. Gaylord reflects that the Veteran has 
diabetes.  The Veteran's numerous treatment records indicate 
various glucose levels ranging from 96 to 177 mg/dL.  The 
Veteran's VA treatment records indicate consistent glucose 
readings between 96 and 118, with one reading of 153.  The 
Veteran's private treatment records indicate glucose levels 
between 119 and 177.  Information in the Veteran's treatment 
notes indicates that the American Diabetes Association defines 
impaired fasting glucose (IFG) as 100 to 125 mg/dL, and notes 
that individuals with fasting plasma glucose levels between 100 
and 125 are at increased risk for diabetes mellitus type II.  The 
medical records, outside of Dr. Gaylord's statement, do not 
indicate that the Veteran has been diagnosed with diabetes 
mellitus.  Rather, the Veteran has been indicated to have 
impaired FBS and borderline BS.  

With respect to peripheral neuropathy, the Veteran states that he 
was diagnosed with peripheral neuropathy in 2003 when he had an 
EMG done for complaints of numbness.  The medical records in the 
Veteran's claims file note that the Veteran has been seen for 
complaints of numbness and tingling of the hands, arms and feet.  
A March 2008 VA treatment report indicated that the Veteran had 
paresthesia of the hands from an outside EMG.  In this regard, 
the board notes that the Veteran is service-connected for 
cervical nerve root irritation with cervical spondylosis and 
anterolisthesis of C4-C5.  VA treatment reports note no edema of 
the extremities.  A review of the Veteran's medical records does 
not indicate a diagnosis of peripheral neuropathy of the upper or 
lower extremities.  

In order to determine whether the Veteran has diabetes mellitus 
type II and/or peripheral neuropathy of the upper and lower 
extremities that may be related to his military service, the 
Veteran was afforded a VA examination dated in January 2009.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
Veteran reported that he was diagnosed with diabetes mellitus in 
2006 by his physician via routine laboratory work.  No medication 
was prescribed.  The Veteran denied episodes of hypoglycemia or 
ketoacidosis.  The examiner noted that self monitoring blood 
glucose ranged from the 140s to the 170s.  Per the Veteran's 
physician, the Veteran's blood sugar was noted to run between 111 
and 118 at home.  The Veteran's weight was indicated to be stable 
and he stated that he walked 3/4 of a mile every day.  The Veteran 
indicated no bladder or bowel dysfunction and reported that 
current treatment included staying away from carbohydrates.  The 
Veteran also stated that he did not see his physician for 
diabetes yet, but that he saw him every 6 months for regular 
health care.  The Veteran reported that he had coronary artery 
disease, hypertension, and peripheral neuropathy.  He stated that 
he has numbness in his hands and arms, and hips and knees 
occasionally if he sits too long.  The Veteran indicated that he 
was not receiving treatment for peripheral neuropathy.  Current 
treatment for diabetes mellitus was indicated to be diet only.  
The Veteran denied symptoms of peripheral vascular disease, 
cardiac disease, neurovascular disease, diabetes nephropathy, 
skin disorders, gastrointestinal disorders, or genitourinary 
disorders.  Location of peripheral neuropathy symptoms was 
indicated to be hands, arms, hips, and knees.  Symptoms were 
indicated to be numbness.  Upon extremity examination, the 
Veteran's upper and lower extremities were indicated to be 
essentially normal, with normal temperature, color, radial, 
dorsalis pedis, and posterior tibial pulses, and no ulcers or 
trophic changes in the extremities.  Deep tendon reflexes were 
all 2+ and with negative Babinski sign.  The Veteran was 
indicated to have sporadic decreased sensation on the right and 
left feet, not consistent with diabetes mellitus type II.  The 
Veteran's fasting GTT was 112 mg/dL and his 2Hr GTT was 91 mg/dL.  
The Veteran's fasting urine glucose was negative.  After 
examination, the examiner stated that the Veteran did not have 
diabetes.  Rather, he was diagnosed with impaired glucose 
tolerance.  The examiner also stated that there was no peripheral 
edema and did not diagnose the Veteran with peripheral neuropathy 
of any extremity.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for diabetes 
mellitus type II or peripheral neuropathy of the upper and lower 
extremities.  

First, the Board notes that, while the Veteran is noted to have 
service in the Republic of Vietnam during service for purposes of 
presumptive service connection under 38 C.F.R. § 3.309(e), the 
Veteran has not been found to have a current diagnosis for is 
claimed conditions.  The Veteran has been noted to have high 
glucose readings and some numbness and tingling of this arms, 
hands and feet, but his medical records and the January 2009 VA 
examiner, who examined both the Veteran had his claims file in 
connection with the claims, did not diagnose either diabetes 
mellitus or peripheral neuropathy.  

As noted above, the existence of a current disorder is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
(Court)'s interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).    In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).      

In addition, according to Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board.  Id.  In this case, while the 
Veteran's private physician may have diagnosed diabetes mellitus 
in 2006 and the Veteran may have been noted to have parethesias 
of the extremities in 2003, the Board finds that the January 2009 
VA medical opinion, based as it was on an examination of the 
Veteran and a review of the Veteran's claims file, is most 
probative in this case.  Specifically, despite the Veteran's 
report of a diagnosis of diabetes mellitus in 2006 and Dr. 
Gaylord's notation of such in his June 2008 statement, such 
statements are not supported by contemporary objective laboratory 
testing.  At the January 2009 VA examination, the Veteran was not 
found to have either diabetes mellitus type II or peripheral 
neuropathy based on objective laboratory testing.  In this 
regard, the examiner reviewed the claims file, which contains the 
Veteran's private treatment records noting glucose levels ranging 
from 96 to 177 mg/dL and Dr. Gaylord's June 2008 statement 
indicating that the Veteran has diabetes, in connection with the 
examination.  Moreover, the examiner noted that self monitoring 
blood glucose ranged from the 140s to the 170s and that, per the 
Veteran's physician, the Veteran's blood sugar was noted to run 
between 111 and 118 at home.  However, following objective 
laboratory testing, the examiner determined that the Veteran did 
not meet the criteria for a diagnosis of diabetes mellitus.  
Therefore, as all of the evidence was considered and objective 
testing was completed, the Board finds the January 2009 VA 
examination to be the most probative evidence of record.  
Consequently, the Board finds that the Veteran does not have a 
current diagnosis of diabetes mellitus and/or peripheral 
neuropathy of the bilateral upper and lower extremities.  

In making this determination, the Board is cognizant of the 
Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), wherein the Court found that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  In the instant case, 
the Board finds that, while Dr. Gaylord noted that the Veteran 
had diabetes and the Veteran himself reported such a diagnosis, 
such statements were not supported by contemporary objective 
laboratory testing.  In contrast, the January 2009 VA examination 
included such testing and, following a full review of the claims 
file, which contains Dr. Gaylord's statement and documentation of 
the Veteran's glucose readings, the examiner determined that the 
criteria for a diagnosis of diabetes mellitus was not met.  
Therefore, the Board places great probative weight on the January 
2009 VA examination and finds that the Veteran does not have a 
current diagnosis of diabetes mellitus.  

The Board notes that the Veteran has contended on his own behalf 
that he has diabetes mellitus type II and peripheral neuropathy.  
Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
diagnoses of diabetes mellitus and peripheral neuropathy and any 
relationship between such disabilities and any instance of his 
military service to be complex in nature.  See Woehlaert, supra.  
In this regard, the Board notes that the presence of diabetes 
mellitus and/or peripheral neuropathy must be objectively 
confirmed by diagnostic tests.  In other words, they require 
specific medical testing to confirm their existence, and are not 
subject to lay observation.  Therefore, while the Veteran has 
provided his own conclusory statements regarding diagnosis and 
causation pertaining to his diabetes mellitus and peripheral 
neuropathy, the Board finds that his statements regarding 
diagnosis and nexus to be of less probative value than the 
assessments found in medical records contained in the Veteran's 
claims file and the medical opinion rendered by the January 2009 
VA examiner.  The Veteran is not a physician nor is he indicated 
to have medical expertise.  The physicians who indicated medical 
assessments in the Veteran's medical records and the January 2009 
VA examiner, however, do have medical expertise.  As such, the 
Board finds that the Veteran's contentions regarding the 
existence and etiology of his conditions are outweighed by the 
competent and probative findings contained in the Veteran's 
medical records, specifically as offered by the January 2009 VA 
examiner.  The Board attaches the most probative value to these 
opinions as they are well reasoned, detailed, consistent with 
other evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).

The VA examiner's opinion was based on review of the Veteran's 
claims file and examinations of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's 
opinion, rendered by a medical professional, is afforded 
significant probative weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has diabetes 
mellitus type II or peripheral neuropathy of the upper and lower 
extremities that are etiologically related to his military 
service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the right upper 
extremity is denied.

Service connection for peripheral neuropathy of the left upper 
extremity is denied.

Service connection for peripheral neuropathy of the right lower 
extremity is denied.

Service connection for peripheral neuropathy of the left lower 
extremity is denied.


REMAND

Based on a review of the Veteran's claims file, the Board finds 
that the Veteran's claim of entitlement to individual 
unemployability must be remanded for additional development.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 C.F.R. §§ 
3.341(a); 4.19.  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service-connected for bursitis of the right 
shoulder, evaluated as 40 percent disabling, bilateral hearing 
loss evaluated as 40 percent disabling, cervical nerve root 
irritation with cervical spondylosis and anterolisthesis of C4-
C5, evaluated as 20 percent disabling, emphysematous blebs, right 
lung, with four pneumothoraces, left, with thoracotomy, evaluated 
as 10 percent disabling, and tinnitus, evaluated as 10 percent 
disabling.  The Veteran's combined evaluation is 80 percent 
disabling.  Accordingly, the Veteran meets the schedular 
requirements for a TDIU rating.  

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

In this case, the Veteran provided several opinions dated in 
March 2007, June 2007, and July 2008 from his treatment VA 
physician, a private physician, and an employer that suggest that 
his service-connected disabilities rendered him unable to work.  
On the other hand, a December 2008 VA examination opinion found 
that the Veteran's orthopedic pathology of his cervical spine and 
bilateral shoulders would not be a source for individual 
unemployability.  The examiner indicated that the Veteran would 
be employable in a sedentary occupation.  The examiner, however, 
did not comment on the effect of the Veteran's other service-
connected disabilities, or whether the total of his service-
connected disabilities rendered him unemployable. 

Based on the foregoing, the Board finds that a new VA examination 
is warranted to determine the Veteran's complete disability 
picture.  In this examination, the examiner should specifically 
comment on all of the Veteran's service-connected disabilities 
and should also comment on the medical and other opinions 
provided by the Veteran indicating that he is unemployable due to 
his service-connected disabilities.

Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to evaluate his 
service-connected disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case. A notation to the effect 
that this record review took place should be 
included in the report.

In particular, the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the service-
connected disabilities and (b) indicate 
whether, without consideration of the 
Veteran's age or nonservice-connected 
disabilities, the service-connected 
disabilities, either singularly or jointly, 
prevent him from securing and following a 
substantially gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and sound 
medical principles.  Specifically, the 
examiner should comment on the medical and 
other opinions provided by the Veteran that 
suggest that he is unemployable due to his 
service-connected disabilities, including 
opinions dated in March 2007, June 2007, and 
July 2008 from his treatment VA physician, a 
private physician, and an employer.  The 
examiner should note that consideration may 
be given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report. 

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


